Title: To James Madison from John Dawson, 29 December 1793
From: Dawson, John
To: Madison, James


Dear Sir
Norfolk 29 Der 1793
I have this day written a letter to our friend Colo: Monroe relative to the arrival and continuance of a British frigate in this harbour. The contents of this letter I presume he will communicate to you, & if with myself & many in this place you are of opinion that it is a subject that demands serious & immediate attention I am persuaded that you will interest yourself in a business wh may prove very serious to our country.
On the arrival of this vessel application was made by the british councel at this place to the Executive. We then learnt that she only wanted water, & a few repairs wh were absolutely necessary for her safety at sea. But we were also of opinion that we had nothing to do with the affair—that it belongd to the fœderal goverment, & to the commander in chief of the militia of State. I wish to know whether a report was made by that officer to the Secy. of State. With real esteem Yr. friend & Ser
J Dawson
